Exhibit 10.1

SEVERANCE AGREEMENT

AND RELEASE

 

THIS SEVERANCE AGREEMENT AND RELEASE (the “Agreement”) is made and entered into
as of the day and year set forth below, by and between Kenneth V. Huseman
(hereinafter referred to as “Employee”) and Basic Energy Services, Inc.
(hereinafter referred to as the “Company”).

WITNESSETH:

WHEREAS, Employee is currently employed by the Company pursuant to an Employment
Agreement dated December 29, 2006 but effective December 31, 2006 (the
“Employment Agreement”); and

WHEREAS, the Employee’s employment by the Company has been or is to be
terminated for a reason other than Cause (as defined in the Employment
Agreement); and

WHEREAS, Section 6(c) of the Employment Agreement provides that in order for
Employee to receive certain severance benefits payable under the Employment
Agreement, Executive must first execute an appropriate release agreement (on a
form provided by the Company); and

WHEREAS, Employee and the Company mutually desire to avoid and resolve any and
all actual and potential differences between them, including, without
limitation, differences arising out of Employee’s employment with the Company;

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is mutually agreed as follows:

1.Termination.

(a)Employee’s employment with the Company shall terminate for Retirement (as
defined in the Employment Agreement), which is also a termination other than for
Cause (as defined in the Employment Agreement), effective September 30, 2013
(“Termination Date”).

(b)The Company has made (or will make) a final salary payment to Employee, less
deductions for federal tax withholding, Social Security (FICA), Medicare and
other deductions heretofore authorized by Employee (“Employee Authorized
Deductions”).  The Company will pay to Employee the value of his accrued Paid
Time Off, less Employee Authorized Deductions.





--------------------------------------------------------------------------------

 

(c)Employee will receive the benefits to which Employee is entitled through the
Termination Date under the terms and provisions of any benefit plans maintained
by the Company.  Other than COBRA benefits as provided for in Section 6(b)(2) of
the Employment Agreement, no benefits will accrue to Employee after the
Termination Date under any benefit plan sponsored, maintained or contributed to
by the Company.  Employee’s account under any plan of the Company will be valued
and distributed to Employee in accordance with the terms and conditions of any
such plan.

2.Severance Compensation.

Conditioned upon Employee’s faithful performance of the conditions and
agreements hereinafter set forth, Employee’s waiver of all claims and release of
the Company and its affiliates and representatives from liability and damages
related in any way to Employee’s employment with or separation from the Company
and its affiliates, and Employee’s non-revocation of the Agreement, the Company,
pursuant to the terms of Section 6(b) of the Employment Agreement, will pay the
Employee Four Million One Hundred Eighty-Nine Thousand Five Hundred Dollars
($4,189,500) which is 3.0 times the sum of (a) Employee’s annual Base Salary of
$735,000 and (b) Employee’s current annual incentive target bonus for 2013 (0.90
x $735,000 or $661,500), less federal tax withholding, Social Security (FICA)
and Medicare and Employee Authorized Deductions (the “Severance Amount”).  The
Severance Amount will be paid to Employee no later than five (5) days after the
eighth day following the date on which Employee executes this Agreement and
returns it to the Vice President, Human Resources of the Company at:

 

Basic Energy Services, Inc.

Attention: James E. Tyner

801 Cherry Street, Suite 2100

Fort Worth, Texas 76102

 

In addition to the Severance Amount, the Company will provide the Employee with
COBRA benefits (provided Employee makes timely election of such coverage)
pursuant to Section 6(b)(2) of the Employment Agreement.  Employee acknowledges
and agrees that he is not otherwise entitled to the separation compensation
described in this Paragraph and that other than said compensation, he is not
entitled to any other wages, bonuses, or benefits in connection with this
termination or otherwise, other than those benefits set forth in the Retiree
Stock Grant Agreement between the Company and Employee dated September 30,
2013. 

3.Continuing Obligations of Employee.

By his execution hereof and receipt of the Severance Amount, Employee
acknowledges that he will continue to be bound by the provisions of the
Employment Agreement, including, but not limited to, Section 11 (Secret and
Confidential Information), Section 12 (Duty to Return Company Documents and
Property), Section 13 (Best Efforts and Disclosure), Section 14 (Inventions and
other Works), Section 15 (Non Solicitation Restriction) and Section 17 (No
Recruitment Restriction), all of which are hereby ratified and affirmed by
Employee and which Employee agrees he will not challenge or violate.





2

 

--------------------------------------------------------------------------------

 

4.Release and Waiver.

Employee, individually and for Employee’s heirs, personal representatives and
assigns, hereby remises, releases and forever discharges the Company and its
respective partners, shareholders, directors, officers, employees, agents and
other representatives from any and all manner of causes of action, suits, debts,
promises, damages, judgments, executions, claims, guarantees, warranties and
demands whatsoever, in law or in equity, whether now known or unknown, if any,
arising from, relating to, or in any way connected with, Employee’s employment
with the Company, the termination of such employment, and/or any other facts or
events occurring on or before the execution of this Agreement, except as herein
specifically provided.  This release includes, but is not limited to, any claim
for unemployment benefits, claims arising under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991, Pub. L.
No. 102-166 (1991), the Texas Commission on Human Rights Act, Tex. Rev. Civ.
Stat. Art. 522lk, the Fair Labor Standards Act, 29 U.S.C. § 20l et seq., the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Rehabilitation
Act of 1973, 29 U.S.C. § 701 et seq., and the Americans with Disabilities Act,
42 U.S.C. § 12101 et seq., any claims under any other state or federal statute
or regulation, and any claims for wrongful discharge, breach of contract, tort
or personal injury of any sort.  Further, by accepting the payments described
herein, Employee agrees not to sue the Company or its partners, shareholders,
directors, officers, employees, agents or other representatives.  Employee
affirms and agrees that Employee’s employment relationship has ended and waives
all rights in connection with such relationship and the termination thereof,
except the right to vested benefits and the payments specifically described and
reserved herein, and except those rights to benefits set forth in the Retiree
Stock Grant Agreement between the Company and Employee dated September 30, 2013.

5.Employee’s Statutory Acknowledgments.

Employee expressly acknowledges that he:

i.has received and read this Agreement, which is written in a clear and
understandable manner;

iiunderstands that he is not waiving or releasing the right to claims that may
arise after the date on which this Agreement is signed;

iiiis, by this Agreement, receiving consideration over and above anything to
which he was already undisputedly entitled;

ivhas had ample opportunity of not less than twenty-one (21) days in which to
review this Agreement;

vis fully informed of the terms, conditions and effect of signing this
Agreement;

vihas been advised, and had ample opportunity, to obtain the advice of competent
legal and other counsel and/or advisors of his own



3

 

--------------------------------------------------------------------------------

 

choosing concerning the terms, conditions and effects of signing this Agreement;

viihas relied solely on his own judgment and on the advice of such counselors
and advisors with whom he has considered it appropriate, desirable, or necessary
to consult in making the decision to sign this Agreement;

viiihas made his decision voluntarily without any pressure, coercion, or
promises from the Company or its employees either to accept or reject this
Agreement;

ixunderstands that he has seven (7) days following his execution of this
Agreement to revoke such acceptance; and

xunderstands that any revocation of his prior acceptance of this Agreement must
be done in writing and be delivered to:

Basic Energy Services, Inc.

Attn:  Mr. James Tyner, Vice President, Human Resources

801 Cherry St, Suite 2100

Fort Worth, TX 76102

 

6.Cooperation.

Employee shall fully, completely and freely cooperate with the Company, and its
attorneys and other agents, in preparing for and pursuing any actual or
threatened legal action, in whatever forum, in which the Company or one of its
subsidiaries is or may become a party without seeking or receiving compensation,
except for reimbursement of reasonable travel expenses incurred at the Company’s
request.

Employee shall take no action that is or may reasonably be construed as adverse
to the interests of the Company or its subsidiaries in any such legal action.

7.Choice of Law and Interpretation.

THIS AGREEMENT WILL BE INTREPRETED, CONSTRUED AND GOVERNED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS, AND JURISDICTION AND VENUE OF ANY ACTION
HEREUNDER WILL BE IN THE COURTS OF TARRANT COUNTY, TEXAS.

8.Severability of Provisions.

Should any provision of this Agreement be declared or be determined by any court
to be unenforceable or invalid as drafted, it may and shall be reformed or
modified by a court of competent jurisdiction to the form of an enforceable and
valid provision that achieves, to the



4

 

--------------------------------------------------------------------------------

 

greatest extent possible, the result intended by the parties in drafting and
agreeing to the unenforceable and invalid provision.

Should a court of competent jurisdiction decline to so reform or modify such a
provision or determine that no enforceable and valid provision can be created to
achieve the intended result, the unenforceability and invalidity of the
remaining parts, terms or provisions of this Agreement shall not be affected
thereby and said unenforceable or invalid part, term, or provision shall be
deemed not to be a part of this Agreement.

9.Employee Option and Rights.  

(a)Employee shall have twenty-one (21) days from the date that he receives this
Agreement to decide whether to sign this Agreement and be bound by its
terms.  If the Employee fails to sign this Agreement and return it to the
Company within such twenty-one (21) day period, the Company shall have no
obligation to make any of the payments to Employee described above, other than
those described under Paragraph 1 (b) and (c) hereof.

(b)Employee shall have seven (7) days from the day the Employee signs and
delivers this Agreement to the Company to revoke or rescind this Agreement per
Paragraph 5(x) hereof.  This Agreement shall not become effective or enforceable
until such seven (7) day revocation or recession period has expired.

(c)Employee acknowledges that he received this Agreement on September 30, 2013
and agrees that any changes in the terms of this Agreement, whether material or
immaterial, after September 30, 2013 shall not affect or restart the
above-referenced twenty-one (21) day consideration period.   

10.Entire Agreement.

Except with respect to Employee’s continuing obligations to the Company (as set
forth herein and in any other agreement between Employee and the Company), this
Agreement sets forth the entire agreement between the parties hereto, and fully
supersedes any and all prior agreements or understanding between the parties
hereto pertaining to the subject matter hereof, and may only be modified by a
subsequent written agreement.

 

[Signature Page Follows] 



5

 

--------------------------------------------------------------------------------

 

EXECUTED as of the 30th day of September, 2013.

 

EMPLOYEE

 

Signature: /s/ Kenneth V. Huseman

Name:     Kenneth V. Huseman

 

 

COMPANY

 

Signature: /s/ James Tyner   

Name: James Tyner

Title: Vice President, Human Resources

Company: Basic Energy Services, Inc.

Address: 801 Cherry Street, Suite 2100

City, State, Zip:  Fort Worth, TX 76102

 

 



6

 

--------------------------------------------------------------------------------